Citation Nr: 0626637	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  94-11 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) for the period from 
March 13, 1993 to January 13, 1998.

(The issues of entitlement to a higher initial disability 
rating for diabetes mellitus, currently rated as 20 percent 
disabling; a disability rating in excess of 10 percent for 
diabetic peripheral neuropathy, right upper extremity, for 
the period from December 20, 2000 to January 21, 2002; a 
disability rating in excess of 30 percent for diabetic 
peripheral neuropathy, right upper extremity, for the period 
from January 22, 2002 to present; a disability rating in 
excess of 10 percent for diabetic peripheral neuropathy, left 
upper extremity, for the period from December 20, 2000 to 
January 21, 2002; a disability rating in excess of 20 percent 
for diabetic peripheral neuropathy, left upper extremity, for 
the period from January 22, 2002 to present; a disability 
rating in excess of 10 percent for diabetic peripheral 
neuropathy, right lower extremity, for the period from 
December 20, 2000 to January 21, 2002; a disability rating in 
excess of 30 percent for diabetic peripheral neuropathy, 
right lower extremity, for the period from January 22, 2002 
to present; a disability rating in excess of 10 percent for 
diabetic peripheral neuropathy, left lower extremity, for the 
period from December 20, 2000 to January 21, 2002; a 
disability rating in excess of 30 percent for diabetic 
peripheral neuropathy, left lower extremity, for the period 
from January 22, 2002 to present; and entitlement to special 
monthly compensation based on the need for aid and 
attendance, which are also on appeal, will be addressed in a 
separate Board decision.)


REPRESENTATION

Appellant represented by:	AnneMarie D. Mulcahey Leikauf, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board and was 
remanded in September 1996 and then denied by the Board in a 
February 1998 decision.  The veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  In a February 
2000 Order, the Court vacated the Board's February 1998 
decision and remanded the appeal back to the Board for 
additional development and readjudication.  Pursuant to the 
Court Order, in October 2000, the Board remanded the appeal 
for a rating in excess of 30 percent for PTSD for the period 
from March 13, 1993 to January 13, 1998.

In correspondence dated in April 2006, the veteran appears to 
be raising a claim of entitlement to service connection for 
coronary artery disease.  Additionally, in correspondence 
dated in May 2005, the veteran's representative appears to be 
raising a claim of clear and unmistakable error with the 
disability rating assigned for the veteran's service-
connected PTSD in the March 1989 rating decision.  These 
matters are hereby referred to the RO for clarification and 
any appropriate action. 


FINDINGS OF FACT

1  During the time period in question, the veteran's service-
connected PTSD was productive of considerable social and 
industrial impairment and, from November 1996, occupational 
and social impairment with reduced reliability and 
productivity.  

2.  The veteran's service-connected PTSD was not manifested 
by severe social and industrial impairment or, since November 
1996, occupational and social impairment with deficiencies in 
most areas.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 50 
percent for PTSD, but no more than 50 percent, for the period 
of March 13, 1993 to January 13, 1998, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Code 9411 (1996) (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the RO furnished VCAA notice to the veteran subsequent to the 
initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial adverse RO decision, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that notice error of this kind 
may be non-prejudicial to a claimant.  In this respect, all 
the VCAA requires is that the duty to notify is satisfied, 
and that appellants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
latter "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the veteran in this case.  
In the June 2001 and June 2005 letters, VA informed the 
veteran of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the letters, VA informed the 
veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  The June 2005 letter also directed the veteran to 
tell VA about any additional information or evidence that he 
wanted VA to try to get for him in relation to his case and 
explicitly directed the veteran to send any pertinent 
evidence he had in his possession.  The Board finds that 
these letters fulfill VA's duties to notify the veteran.  The 
veteran has been notified of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Id.

In this case, the June 2005 VCAA letter sent to the veteran 
directed him to submit to the VA any other evidence or 
information that the pertained to his claim.  Thus, the 
veteran was fully notified of the need to give to VA any 
evidence pertaining to his claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

With respect to the issue decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim, but he was not provided 
with notice of the type of evidence necessary to establish an 
effective date for the claimed disability.  Despite the 
inadequate notice provided to the veteran on these elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, the 
Board notes that the veteran and his representative have 
alleged no prejudice as a result of this error.  
Additionally, the instant decision grants a higher rating of 
50 percent and the RO will effectuate the effective date.  As 
the preponderance of the evidence is against the veteran's 
claim for an even higher rating, any questions as to the 
appropriate effective date or rating to be assigned are 
rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The Board has remanded this case 
several times and the RO has made numerous attempts to assist 
the appellant in obtaining the evidence necessary to 
substantiate his claim, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records, private medical records and VA medical 
records.  The veteran has been afforded a VA examination.  
There is sufficient medical evidence of record to adjudicate 
this appeal.  Under these circumstances, there is no further 
duty to provide another examination or medical opinion.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating for the time period from March 19, 1993 to 
January 13, 1998.  Disability ratings are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Effective November 7, 1996, during the pendency of this 
appeal, the Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders including PTSD.  See 
61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. § 
4.130).

Before November 7, 1996, the Schedule read as follows:

100 percent: The attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.

70 percent: Ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  

50 percent:  Ability to establish or maintain effective or 
favorable relationships with people is considerably impaired.  
By reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

A 30 percent rating is assigned for "definite" impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people when the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce "definite" 
industrial impairment. 

In Hood v. Brown, the Court stated that the term "definite" 
in 38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
The Court remanded the case in Hood to the Board for a 
statement of reasons or bases that would reflect how the term 
"definite" could be applied in a quantitative manner.  Id. at 
304; 38 U.S.C.A. § 7104(d)(1) (West 1991).  In the wake of 
Hood, the VA General Counsel issued a precedent opinion 
concluding that "definite" was to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represented 
a degree of social and industrial inadaptability that was 
"more than moderate but less than rather large."  The term 
considerable, the criterion for a 50 percent evaluation, was 
to be construed as "rather large in extent or degree." 
VAOPGCPREC 9-93.  The Board is bound by this interpretation 
of the terms "definite" and "considerable."  38 U.S.C.A. § 
7104(c) (West 2002). 

On and after November 7, 1996, the Schedule reads as follows:

100 percent: Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long- term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 
Vet. App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the Supreme Court and United 
States Court of Appeals for the Federal Circuit); see also 
VAOPGCPREC 7-2003.

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result." Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation." DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  
VAOPGCPREC 3-2000.  If the veteran could receive a higher 
evaluation under the new criteria, the effect of the change 
would be liberalizing.  Therefore, the Board will consider 
the claim under the old rating criteria for the entire period 
of the appeal, and the new criteria from the effective date 
of the revisions.

The Board notes that by way of correspondence dated in May 
2005, the veteran's private attorney noted that the veteran 
wanted a 70 percent disability rating for his service-
connected PTSD prior to January 14, 1998.  The Board 
interprets this document as expressly limiting the veteran's 
appeal of the disability rating for PTSD to 70 percent.  In 
determining whether a veteran meets the new criteria for a 70 
percent evaluation under the new criteria for rating 
psychiatric disabilities; the Board must consider whether the 
veteran has deficiencies in most of the following areas: 
work, school, family relations, judgment, thinking, and 
mood.  Bowling v. Brown, 15 Vet. App. 1, 10-15 (2001).

The veteran underwent a VA psychiatric examination in March 
1993.  The examination report reflects that the veteran 
reported receiving no psychotherapy or medications for his 
PTSD.  He reported that he was employed, but that he did not 
handle stress well.  He stated that he suffered from 
continuous and severe anxiety and depression.  The veteran 
described his symptoms as interrupted sleep, night sweats, 
nightmares, impaired concentration, flashbacks, heightened 
startle reflex, social isolation and hypervigilence.  On 
examination, the veteran was alert and oriented times three.  
He was very tense, anxious and in obvious distress.  He was 
at times tearful and agitated.  The veteran's affect was 
constricted.  His mood was significantly depressed and his 
paranoid persecutory ideation was expressed.  Psychomotor 
activity was increased.  Speech was rambling and 
circumstantial.  At times he appeared to be angry and 
hostile.  Memory was intact.  Concentration was impaired.  
Intellect was average and insight was poor.  The veteran's 
judgment was compromised under stress, and he exhibited 
agitation and aggressiveness with minor provocation.  The 
diagnosis was PTSD, chronic, severe.

A January 1997 VA examination report shows that the veteran 
reported interrupted sleep, frequent nightmares, and 
intrusive thoughts.  He stated that he was depressed and 
anxious.  He claimed to be a loner with no friends.  During 
the interview, the veteran's speech was rambling and 
circumstantial at times, but he was not so impaired as to 
suggest psychosis.  The examiner noted that the veteran 
clearly wanted to impress the interviewer that his 
functioning was severely impaired in all spheres despite 
evidence of the contrary.  The examiner stated that in 
reviewing the veteran's c-folder, no significant change in 
functioning was observed since his last evaluation.  Despite 
his claim that his work situation was precarious and 
characterized by interpersonal conflict, the veteran had been 
able to hold a full-time supervisory position for 11 years. 
Similarly, the veteran described his marriage as fraught with 
conflict, but objectively he and his wife had remained 
married for 19 years and three years ago were granted custody 
of a 17 year old young lady.  The veteran spoke of the 
medical uncertainly and vulnerability that he felt.  He 
stated that he did not expect to live a normal life span; 
however, the examiner noted that his physicians had thus far 
been able to avoid performing a cystectomy, and his medical 
condition appeared stable despite the stress of uncertainty.  
The examiner noted that the veteran may have indeed felt 
vulnerable in areas of his life, such as work, marriage and 
medical concerns, but objectively there had been no change in 
these areas since the last evaluation.  The diagnosis was 
chronic, moderate PTSD  The examiner noted that he believed 
the veteran's symptoms were moderate because he had been able 
to keep a supervisory position for 11 years and had been 
married for 18 years.

The Board finds that the medical evidence of record relevant 
to the time period from March 13, 1993 to January 13, 1998, 
shows that the veteran's service-connected PTSD was 
productive of considerable social and industrial impairment 
and, from November 1996, occupational and social impairment 
with reduced reliability and productivity.  

The 1993 psychiatric examination disclosed that the veteran 
was not receiving any psychotherapy or medications for his 
PTSD.  While he has indicated that the job is stressful, he 
has been gainfully employed with the same company for many 
years; in recent years as a supervisor.  However additional 
history included continuous and severe anxiety and 
depression; sleep disturbance, including nightmares; impaired 
concentration; flashbacks; a heightened startle reflex; 
social isolation; and hypervigilence.  Objective findings 
included a restricted affect, a significantly depressed mood 
and a paranoid persecutory ideation was expressed.  
Concentration was impaired and, while intellect was average, 
his insight was poor and his judgment was compromised under 
stress.  The diagnosis was PTSD, chronic, severe.  (Emphasis 
added.)  The Board finds that the examination did not show a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long- term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks; or impaired 
abstract thinking.  There is evidence of disturbances of 
mood, impaired judgment and some difficulty in establishing 
effective work and social relationships, although the veteran 
has a relatively stable marriage and has worked for the same 
company for many years and is currently a supervisor.  

The Board is cognizant of the 1993 examiner's classification 
of the veteran's PTSD as "severe".  However, under criteria 
in effect prior to November 7, 1996, the examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability, 
but the report and the analysis of the symptomatology and the 
full consideration of the whole history by the rating agency 
will be.  38 C.F.R. § 4.130.  

A January 1997 VA psychiatric examination revealed similar 
findings.  It was also noted that, during the interview, the 
veteran's speech was rambling and circumstantial at times.  
However, the examiner noted that the veteran clearly wanted 
to impress the interviewer that his functioning was severely 
impaired in all spheres despite evidence of the contrary.  
The examiner stated that in reviewing the veteran's claims 
folder, no significant change in functioning was observed 
since his last evaluation.  The diagnosis was chronic, 
moderate PTSD (Emphasis added.)  The examiner noted that he 
believed the veteran's symptoms were moderate because he had 
been able to keep a supervisory position for 11 years and had 
been married for 18 years.  

Turning next to the question of whether the veteran meets the 
criteria for an even higher rating; that is, a 70 percent 
evaluation under the old or current criteria in effect since 
November 7, 1996, the Board finds that the preponderance of 
the evidence is against a finding that the veteran's PTSD was 
manifested by severe social and industrial impairment or, 
since November 1996, occupational and social impairment with 
deficiencies in most areas.  In addition to 38 C.F.R. § 4.126 
noted above, according to the rating criteria in effect from 
November 7, 1996, the evaluation must be based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126 (2005).
During the time period in question, the veteran stated that 
he had no friends and was very impaired socially.  He also 
claimed to have a myriad of symptoms, such as sleep 
disturbance, heightened startle reflex, avoidance of crowds, 
nightmares, flashbacks, etc.  However, is spite of these 
symptoms, the veteran also reported that he had been married 
for more than 18 years and had been employed in the same 
supervisory position for over 11 years.  The Board finds that 
the objective evidence of record weighs against a rating in 
excess of 50.  

It is significant that the veteran has a stable employment 
history as he has been able to maintain the same job for a 
significant period of time.  Moreover, he is a supervisor, 
which implies a higher level of responsibility and 
interaction with other employees.  The Board acknowledges the 
veteran's contentions that his job was frequently in peril 
during the time period in question because of his inability 
to handle stress and interact with others, but the file 
contains no objective evidence to support this allegation, 
such as letters of reprimand or warning from his employer, or 
documentation of any incidences of punishment such as 
demotion or leave without pay.

Additionally, during the time period in question, the veteran 
reported that he had been married for almost 20 years.  The 
Board also notes that the veteran and his wife adopted a 
child; such an adoption presumably would have involved an 
investigation and review of the veteran and his spouse and a 
finding that they would be a suitable family to adopt and 
raise a child.  This fact is particularly illustrative of the 
relative stability and normalcy in the veteran's home life 
and interpersonal relationship with his wife.  

In considering all of the relevant evidence summarized above, 
the Board finds that the overall disability picture, while 
supporting an increased rating to 50 percent for PTSD, do not 
support a finding of severe social and industrial impairment 
or, since November 1996, occupational and social impairment 
with deficiencies in most areas during the period of time at 
issue.

In summary, in considering the totality of relevant 
examination and out-patient clinic findings, and for the 
aforementioned reasons and bases, during the time period in 
question, the veteran's service-connected PTSD was productive 
of considerable social and industrial impairment and, from 
November 1996, occupational and social impairment with 
reduced reliability and productivity.  Thus, the criteria for 
a 50 percent rating for PTSD from March 13, 1993 to January 
13, 1998 have been met.  38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Code 9411 (1996) (2005).

The veteran's service-connected PTSD was not manifested by 
severe social and industrial impairment or, since November 
1996, occupational and social impairment with deficiencies in 
most areas.  Thus, the criteria for entitlement to a 
disability rating of 50 percent for PTSD, but no more than 50 
percent, for the period of March 13, 1993 to January 13, 
1998, have been met.  Id. 

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

During the time period in question, the veteran was employed 
full-time and did not report any hospitalizations for his 
service-connected disabilities.  Additionally, the veteran 
has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings, and the Board has been similarly 
unsuccessful.  

The Board does not doubt that limitation caused by the 
veteran's psychiatric disability during the time period in 
question would have an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Moreover, a 50 percent rating 
takes into account considerable social and industrial 
impairment.  Consequently, the Board finds that the 
evaluation assigned in this decision adequately reflects the 
clinically established impairments experienced by the veteran 
and a higher rating is denied on an extra-schedular basis.

In view of the foregoing, the Board finds that an increased 
rating to 50 percent for PTSD is warranted during the period 
of time at issue.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a rating in excess of 50 percent.


ORDER

An increased rating to 50 percent for PTSD, but no more than 
50 percent, is granted from March 13, 1993 to January 13, 
1998, subject to the rules and regulations governing the 
payment of monetary benefits.  The appeal is granted to this 
extent only.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


